Citation Nr: 0115738	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  01-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant's spouse had recognized guerrilla service from 
May 4, 1945, to September 5, 1945.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 denial of nonservice-
connected death pension benefits by the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

1.  The service department has certified that the appellant's 
spouse had recognized guerrilla service from May 4, 1945, to 
September 5, 1945.

2.  The appellant's spouse did not have the requisite 
military service for nonservice-connected pension benefits; 
therefore, the appellant is not entitled to nonservice-
connected death pension benefits.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice-
connected death pension benefits for the appellant.  38 
U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Department of Veterans Affairs and Housing and 
Urban Development and Independent Agencies Appropriations Act 
for Fiscal Year 2001, Pub. L. No. 106-377, § 1(a)(1), 114 
Stat. 1441 (2000) (to be codified as amended at 38 U.S.C. 
§ 107); 38 C.F.R. §§ 3.1(d), 3.3, 3.8, 3.9, 3.203 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1973, the service department verified that that the 
appellant's spouse had recognized guerrilla service from May 
4, 1945, to September 5, 1945.

In various statements, the appellant argues that she is 
eligible for nonservice-connected death pension benefits 
because of 38 C.F.R. § 3.3.

She submitted a newspaper article in January 2001 in which it 
was noted that the principal sponsors of the Filipinos 
Veterans Equity Act, a bill that seeks to grant pension and 
other benefits to surviving Filipino World War II veterans, 
will reintroduce that bill in the 107th Congress.

In a May 2001 statement submitted to the Board, the appellant 
argued that Public Law 106-377 amended 38 U.S.C. § 107(a) to 
provide for payment of pension benefits to all Filipino 
veterans.

Legal Criteria

The provisions of 38 U.S.C.A. §§ 1521 and 1541 and 38 C.F.R. 
§ 3.3 set forth as requirements for nonservice-connected 
disability pension or death pension that the person who 
served during military service be a "veteran" of a period of 
war.  The term "veteran" means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

World War II is a period of war.  38 U.S.C.A. § 101(11).  The 
term "World War II" means the period beginning on December 
7, 1941, and ending on December 31, 1946.  38 U.S.C.A. 
§ 101(8).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, South West Pacific Area, or other competent authority 
in the Army of the United States, does not qualify as active 
military, naval, or air service for certain benefits, 
including nonservice-connected death pension benefits.  The 
Board notes that 38 U.S.C. § 107(a) was amended by the Public 
Law 106-377.  However, the amendment only changes the law 
with regard to payments to Filipino veterans who are citizens 
of,  and residing in, the United States.  That amendment does 
not create a new right of entitlement to nonservice-connected 
pension benefits.  In other words, guerrilla service still 
does not qualify as active military, naval, or air service 
for nonservice-connected death pension benefits.  See 
Department of Veterans Affairs and Housing and Urban 
Development and Independent Agencies Appropriations Act for 
Fiscal Year 2001, Pub. L. No. 106-377, § 1(a)(1), 114 Stat. 
1441 (2000) (to be codified as amended at 38 U.S.C. § 107).  
See also 38 U.S.C.A. § 107 (West 1991 & Supp 2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  Furthermore, this law defines a "claimant" as 
any individual applying for, or submitting a claim for, any 
benefit under the laws administered by VA.  This law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the June 16, 2000, letter that her spouse's only 
service was as a member of the recognized guerrillas and 
that, therefore, she was not eligible for nonservice-
connected death pension benefits.  That is the key question 
in this case, and that letter - as well as the statement of 
the case - informed her that evidence of service was needed 
to substantiate her claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the June 16, 2000, letter and the statement of the case 
informed her of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist a claimant in obtaining 
evidence to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  VA has obtained certification from the 
service department of the appellant's spouse's service, and 
the appellant has not referenced any evidence that has not 
been obtained and might aid her claim or that might be 
pertinent to the bases of the denial of this claim.

Thus, VA's duty to notify and assist the appellant has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  Accordingly, there is no need for the case 
to be remanded for the RO to consider it under the provisions 
of the new legislation.

The appellant does not dispute the dates of her spouse's 
service.  She merely contends that she should be entitled to 
nonservice-connected death pension benefits under 38 C.F.R. 
§ 3.3 because he served during a period of war.  Her spouse's 
period of service from May to September 1945, which was 
during a period of war, is not in question.

However, the appellant's spouse's service was with the 
recognized guerrillas.  Such service by law is deemed not to 
be qualifying service for non-service-connected disability 
pension benefits.  See 38 U.S.C.A. § 107 (West 1991 & Supp 
2000).  See also Department of Veterans Affairs and Housing 
and Urban Development and Independent Agencies Appropriations 
Act for Fiscal Year 2001, Pub. L. No. 106-377, § 1(a)(1), 114 
Stat. 1441 (2000) (to be codified as amended at 38 U.S.C. 
§ 107).  The law precludes basic eligibility for nonservice-
connected death pension based on the appellant's spouse's 
service.

As noted above, Public Law 106-377 did not change the law 
with regard to whether recognized guerrilla service qualifies 
as active military, naval, or air service for nonservice-
connected death pension benefits.  In fact, as the article 
submitted by the appellant noted, a bill granting pension 
benefits to such Filipino veterans is not the current law.

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law.  38 
U.S.C.A. §§ 101, 107(a), 1521, 1541 (West 1991 & Supp 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Department of Veterans Affairs and 
Housing and Urban Development and Independent Agencies 
Appropriations Act for Fiscal Year 2001, Pub. L. No. 106-377, 
§ 1(a)(1), 114 Stat. 1441 (2000) (to be codified as amended 
at 38 U.S.C. § 107); 38 C.F.R. §§ 3.1, 3.3, 3.8 (2000).  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

